Citation Nr: 1401459	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, variously diagnosed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The June 2009 Rating Decision denied the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD.  The Veteran filed a timely Notice of Disagreement in July 2009.  The RO then furnished the Veteran a statement of the case in March 2010.  The Veteran perfected his appeal with a Form 9 in March 2010.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA treatment records, that are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.  

The Veteran's claim on appeal was originally characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  In VA treatment records dated from April 2009 to December 2012, the Veteran has been diagnosed with PTSD, anxiety disorder not otherwise specified, alcohol dependence, adjustment disorder, major depressive disorder, and depressive disorder not otherwise specified.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder, variously diagnosed.

2.  During his active military service, the Veteran served in the Republic of Vietnam, and was exposed to combat. 

3.  The Veteran's claimed stressor is consistent with the circumstances, conditions, or hardships of his service.

4.  After resolving all reasonable doubt in the Veteran's favor, his psychiatric disorder has been related to an in-service stressor. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As the Board's decision to grant service connection for an acquired psychiatric disorder, to include PTSD, variously diagnosed, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service-a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor under the following circumstances:  when the veteran is diagnosed with PTSD during service and the claimed stressor is related to that service (38 C.F.R. § 3.304(f)(1)); when the veteran engaged in combat with the enemy and the claimed stressor is related to that combat (38 C.F.R. § 3.304(f)(2)); and when the veteran was a prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) and the claimed stressor is related to that prisoner-of-war experience (38 C.F.R. § 3.304(f)(4)).

In the present case, the Board finds that the Veteran has an acquired psychiatric disorder, variously diagnosed. 

The Veteran was provided a VA examination in March 2009.  The examiner indicated that while the Veteran reported a stressor that could meet the DSM-IV PTSD stressor criteria minimally, there were not psychological symptoms that met the criteria.  Thus, the examiner did not diagnose the Veteran with PTSD.  Instead, he diagnosed the Veteran with adjustment disorder, not otherwise specified, alcohol abuse, personality disorder, not otherwise specified, and assigned the Veteran a GAF score of 63.  The examiner opined that any PTSD-like symptoms were attributable to the other disorders he diagnosed the Veteran with; he went on to state that those disorders were independently responsible for the Veteran's psychosocial functioning impairment.  Finally, he contended that the history of alcohol dependence also impacted the Veteran's disruptions of mood, sleep, occupational adjustment, and interpersonal adjustment, rather than any other psychiatric disorder.

However, VA treatment records dated from April 2009 to December 2012 indicate that the Veteran has been diagnosed with a number of other psychiatric disorders, to include PTSD, anxiety disorder not otherwise specified, alcohol dependence, adjustment disorder, major depressive disorder, and depressive disorder not otherwise specified.  The Veteran also received intermittent mental health treatment during that period for his PTSD and other diagnosed psychiatric disorders.  

In a treatment record from April 2009, the Veteran reported significant alcohol use since return from Vietnam.  He also had heightened arousal and watchfulness and "sleep disruption" that included reliving "some events from his wartime military service."  The Veteran also demonstrated a degree of depression.  Finally, he reported a history of fighting, which predated service.

The Veteran underwent another VA examination in October 2011.  Upon examination, the Veteran reported that he "relives" his experience in Vietnam, has unpleasant dreams that he related to combat, avoids talking about combat experience, avoids fireworks and police, keeps to himself, is hypervigilent related to his altercation with the police in 2010, and feels a little sadness on and off.  The Veteran also reported occasional hallucinations and sleep impairment.   The examiner determined that the Veteran had two stressors contributing to his psychiatric symptoms.  He identified the first stressor as the "shoot out" the Veteran reportedly had with the police in October 2010 and the second stressor as the Veteran's combat experience. 

After reviewing the Veteran's claim file and medical history, the examiner determined that the diagnostic criteria for PTSD were not met.  The examiner indicated that while the Veteran met most of the diagnostic criteria for PTSD, he did not meet the full criteria because his symptoms did not cause clinically significant distress or impairment in social, occupation, or other important areas of functioning.  Instead, the examiner diagnosed the Veteran with anxiety disorder not otherwise specified and personality disorder not otherwise specified.  The examiner opined that the Veteran's psychiatric disorders were less likely than not due to his military service.  He instead determined that the Veteran's "most prominent symptoms" were related to the police incident from October 2010.  He conceded that the Veteran experienced some "mild activation" of "re-experiencing and hyperarousal symptoms associated with his combat experiences" but opined that the distress related to combat was mild and infrequent compared to the stress related to the police incident.  Finally, the examiner found that the Veteran's report of being a "loner" was due to his personality traits and not a mental disorder. 

However, the Veteran received another positive PTSD screen in December 2010.  Additionally, the Veteran received a suggested PTSD diagnosis in January 2011 and continued to receive monthly treatment for his psychiatric symptoms on an almost monthly basis throughout 2011 and 2012.  PTSD was listed as a diagnosis in each of those VA mental health treatment records.  

Then, in October 2011, the Veteran was diagnosed with PTSD during a VA comprehensive psychiatric evaluation conducted by a VA psychologist.  This diagnosis was reaffirmed by another VA comprehensive psychiatric evaluation in December 2012.  Both physicians attributed the Veteran's symptoms to his service in Vietnam.  The Board notes that "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Given the above and resolving all doubt in favor of the Veteran, the Board finds that the Veteran currently has a diagnosis of an acquired psychiatric disorder, to include PTSD, variously diagnosed.

The Board also finds that the Veteran's lay statements are sufficient to establish the occurrence of the claimed in-service stressor.  The Veteran primarily contends that his psychiatric disorder, variously diagnosed as PTSD, depressive disorder, and anxiety disorder, is due to traumatic in-service events.  The Veteran reported combat-related stressors, including seeing "civilians get shot by an Army division," seeing a helicopter shooting "some people in a rice patty," and seeing a decapitation."  See March 2009 VA examination.  He has additionally asserted that his symptoms result from his experience in Vietnam when he "pulled a couple guys off the firing line" and was subject to mortar attacks while stationed in Vietnam.  He also reported that he felt scared of hostile military activities while there.  See October 2011 VA examination.   

In this case, the Veteran's service personnel records indicate that he served in Vietnam from September 1969 to September 1970.  Additionally, he was awarded the Combat Infantryman Badge, which is indicative of combat.  See DD Form 214.  Therefore, the Board concludes that the combat events reported by the Veteran actually occurred.  

Finally, the evidence establishes a link between current symptoms and the claimed in-service stressor.  

The Board recognizes that both the March 2009 and the October 2011 VA examiners did not attribute the Veteran's psychiatric disorders, variously diagnosed, to his service in Vietnam.  Instead, the March 2009 examiner opined that the Veteran's symptoms were related to other disorders and stated that those disorders were independently responsible for any psychosocial functioning impairment the Veteran was suffering.  The October 2011 VA examiner opined that the Veteran's symptoms were the result of the altercation with the police in October 2010.  

However, VA treatment records from April 2009 to December 2012 provide the necessary information to link the Veteran's psychiatric symptoms to service.  The Board recognizes that treatment records do not provide a specific finding as to the etiology of the Veteran's acquired psychiatric disorder, variously diagnosed.  However, the Board notes that both comprehensive psychiatric evaluations, dated October 2011 and December 2012, attribute the Veteran's symptoms to his service.  Additionally, intermittent treatment records consistently discuss the Veteran's feelings and behaviors in conjunction with his Vietnam experience and memories.  Thus, the evidence is at least in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder, variously diagnosed, is related to his service in Vietnam.  

Because the requirements of 38 C.F.R. § 3.304(f) have been met, service connection for a psychiatric disorder, variously diagnosed, is warranted.


ORDER

Service connection for a psychiatric disorder, variously diagnosed, is granted.


	
____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


